Title: To Thomas Jefferson from Lacépède, 7 February 1804
From: Lacépède, Bernard Germain Etienne de La Ville-sur-Illon, Comte de
To: Jefferson, Thomas


               
                  Monsieur le président
                  le 17. pluviôse, an 12. i.e. 7 Feb. 1804
               
               La lettre que j’ai l’honneur d’écrire à votre excellence; vous sera présentée par le général thureau membre de la légion d’honneur, et notre ambassadeur auprès de vous. Il offrira de ma part à votre excellence, un exemplaire de l’histoire naturelle des cétacées que je viens de publier. J’ai l’honneur de vous prier, Monsieur le président, de réunir cet hommage à celui que M. livingston a eu la bonté de vous faire parvenir en mon nom, à l’exemplaire de l’histoire des poissons, qu’il vous a adressé. Je desire vivement que ces ouvrages vous rappellent quelquefois qu’en europe personne n’éprouve pour vous une plus haute estime et ne s’honore plus de votre amitié. Notre ambassadeur m’a promis de saisir toutes les occasions de vous parler de mon admiration et de mon dévouement. C’est un brave et habile militaire dont on estime beaucoup les lumières, les talents et le caractére. Il travaille à un grand ouvrage qui ne contribuera pas peu à la gloire de la France, et particulièrement à celle de notre armée. Il est digne d’élever le monument qu’il a conçu et qui est déjà avancé. J’envie comme tous les vrais amis de l’humanité, l’avantage qu’il va avoir de contribuer à resserrer les nœuds qui unissent les deux premières nations des deux mondes. Je m’associe par mes vœux, à ce beau ministère.
               Il me tarde bien d’apprendre le succès de l’important voyage que vous m’avez annoncé l’année dernière. Combien ses résultats seront utiles aux sciences naturelles et aux sciences politiques qui ne valent qu’autant qu’elles dérivent des premières! Quelle grande et belle tâche va remplir votre nation, en portant successivement, sur toute la surface de l’amérique septentrionale, tous les bienfaits de la raison perfectionnée, avec la moindre somme possible des inconvéniens attachés aux progrès de la civilisation! Puisse votre nation être toujours dirigée dans les grands mouvemens aux quels la nature des choses la destine, par des hommes tels que vous! 
               Agréez, Monsieur le président, ma vénération et mon respect.
               
                  b. g. et. l. la cepède
               
              
               Editors’ Translation
               
                  
                     Mister President,
                     17 Pluviose Year 12i.e. 7 Feb. 1804
                  
                  The letter I have the honor of writing to your excellency will be delivered by General Turreau, our ambassador to you and a member of the Legion of Honor. He will bring your excellency a copy of the natural history of cetaceans that I have just published. I have the honor of asking you, Mister President, to add this tribute to the history of fish which Mr. Livingston kindly sent you on my behalf. I ardently hope these books will remind you that no one in Europe holds you in higher esteem or is more honored by your friendship than I. Our ambassador promised to seize every occasion to tell you of my admiration and devotion. He is a skilled, courageous soldier whose mind, talent and character are much admired. He is pursuing an important work that will contribute considerably to the glory of France and especially our army. He is qualified to complete the monument he has conceived, which is already quite far along. Like all true friends of humanity, I envy his opportunity to help strengthen the ties that unite the two premier nations of the two worlds. He has my best wishes to this admirable mission.
                  I am impatient to hear about the success of the important journey you told me about last year. The results will be so useful to natural science as well as to political science, which itself is only valuable to the extent that it derives from natural science. What a great and noble task your country will fulfill by gradually carrying across the whole surface of North America all the benefits of perfected reason accompanied by the fewest possible downsides of the progress of civilization. May your nation always be led by men like you in the great undertakings to which it is destined! 
                  Accept, Mister President, my devotion and respect.
                  
                     b. g. et. l. la cepède
                  
               
            